       Entered on Docket October 18, 2019

                                                    Below is the Order of the Court.

 1
 2
                                                     ___________________
 3                                                   Christopher M. Alston
                                                     U.S. Bankruptcy Judge
 4                                                   (Dated as of Entered on Docket date above)

 5
 6
 7 _______________________________________________________________
 8
 9
10
                               UNITED STATES BANKRUPTCY COURT
11
                               WESTERN DISTRICT OF WASHINGTON
12
13     In re:                                      Case No. 18-14820-CMA
                                                   Chapter 7
14     SAMIA EL-MOSLIMANY
                                                   ORDER ON OBJECTIONS TO
15                         Debtor                  HOMESTEAD EXEMPTION
16
                THIS MATTER came on regularly before the Court on the motion of the debtor1
17
      for an order overruling the objections to her homestead exemption filed by the trustee
18
      (Docket #11) and Hayat Sindi (Docket #17) to the debtor’s claim of exemption, under
19
      Washington law, of her interest in the real property at 2655 SW 151st PL, Burien, WA
20
      98166 (the "Property"), legally described as Lot 12, Seahurst West, according to the plat
21
      thereof recorded in volume 80 of plats, page 45, records of King County Washington.
22
      Notice was given as required by the Bankruptcy Rules. The Court considered the
23
24
                1
25          The request for relief is contained in the debtor’s motion for an order of
      abandonment of the subject property, Docket #81.
26                                                                             DONALD A BAILEY
                                                                            1601 Fifth Avenue, #610
27                                                                               Seattle WA 98101
      ORDER ON OBJECTION TO
                                                                                     206 682 4802
28    HOMESTEAD EXEMPTION - 1                                                   donald.bailey@shaferbailey.com




     Case 18-14820-CMA        Doc 117   Filed 10/18/19   Ent. 10/18/19 15:16:00           Pg. 1 of 2
                                                   Below is the Order of the Court.

 1    pleadings filed herein.
                      herein and the arguments of counsel, and made oral findings and
 2    conclusions on the record, which are incorporated herein by reference. Being duly
 3    advised, it is hereby ordered:
 4          The debtor’s claim of homestead exemption is allowed as filed.
 5                                     /// end of order \\\
 6    Presented By:
 7    DONALD A BAILEY
      /s/ Donald A Bailey
 8    WSB#12289
      Attorney for Debtor
 9
      Approved for entry:
10
      WOOD & JONES PS
11    /s/ Denice Moewes
      WSB #19464
12    Attorney for Trustee
13    LAW OFFICES OF ANTHONY S. WISEN, PLLC
14
15    By /s/ Anthony S Wisen
      Anthony S. Wisen, WSBA #39656
16    Attorneys for Hayat Sindi
17
18
19
20
21
22
23
24
25
26                                                                       DONALD A BAILEY
                                                                      1601 Fifth Avenue, #610
27                                                                         Seattle WA 98101
      ORDER ON OBJECTION TO
                                                                               206 682 4802
28    HOMESTEAD EXEMPTION - 2                                            donald.bailey@shaferbailey.com




     Case 18-14820-CMA       Doc 117   Filed 10/18/19   Ent. 10/18/19 15:16:00     Pg. 2 of 2
